—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the Westchester County Medical Center appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered May 5, 1995, which granted the application.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the relief requested.
Rosenblatt, J. P., Santucci, Joy and Hart, JJ., concur.